Title: To George Washington from Timothy Pickering, 6 January 1797
From: Pickering, Timothy
To: Washington, George


                        
                            Department of State January 6. 1797
                        
                        To the President of the United States, The Secretary of State respectfully
                            makes the following brief representation of the affairs of the United States in relation to
                            Algiers.
                        When Colonel Humphreys left America in April 1795, he was accompanied by Joseph
                            Donaldson Esqr. who had been appointed Consul for Tunis and Tripoli; and him Colo. Humphreys
                            was authorized to employ in negociating a treaty with Algiers; while he should proceed
                            himself to France, for the purpose of obtaining the cooperation of that government in this
                            negociation.
                        
                        They arrived at Gibralter the 17th of May. Colo. Humphreys concluded, that it
                            was expedient for Mr Donaldson to go first to Alicante, rather than Algiers, in order to be
                            near at hand to ascertain facts and profit of occasions. He gave him instructions
                            accordingly; and having also instructed Mr Simpson, our Consul at Gibralter, to renew our
                            peace with the Emperor of Morocco; Colo. Humphreys sailed from Gibralter the 24th of May and
                            arrived at Havre de Grace the 26th of June, from whence he set off immediately for Paris.
                            The object of his mission was communicated by our Minister, Colo. Monroe, to the Committee
                            of Public Safety. On the 21st of July he had received only a verbal answer, that the French
                            Government was disposed to interest itself and to do every thing in its
                            power, to promote the accomplishment of our wishes on the subject in question. On the 28th
                            assurances were received, that immediate measures should be taken for giving particular
                            instructions to the Agents of the Republic to use its influence in cooperation with us. The
                            multiplicity of affairs with which the officers of the government were occupied, and the
                            getting from London a sum of money necessary to purchase the usual peace presents, prevented
                            a conclusion of the arrangements at Paris until September. It had been judged expedient by
                            Colo. Humphreys and Colo. Monroe, that Joel Barlow Esqr. should be employed in the
                            negociations with the Barbary States; and his consent had been obtained. By the 11th of
                            September all the writings on the part of Colo. Humphreys were prepared for Mr Barlow, to
                            proceed with the instructions and powers from the Government of the French Republic to its
                            agents in Barbary, in favor of our negociations.
                        Colo. Humphreys left Paris the 12th of September and reached Havre the 14th,
                            where he found the master and mate of the United States’ Brig Sophia, both sick with fevers.
                            While waiting there impatiently for their recovery, he received intelligence from our Consul
                            at Marseilles that Mr Donaldson had concluded a Treaty of peace with the Dey of Algiers.
                            Nevertheless Colo. Humphreys thought it expedient, that Mr Barlow should proceed with the
                            presents prepared and preparing at Paris; for if not needed at Algiers, they would be wanted
                            in the negociations with Tunis and Tripoli.
                        
                        About the 5th of October Colo. Humphreys sailed from Havre, and after a stormy
                            passage of more than forty days, arrived at Lisbon the 17th of November. There he found
                            Capt. OBrien, who had arrived about the 1st of October with the treaty with Algiers.
                        On the 3rd of September Mr Donaldson arrived at Algiers, and on the 5th the
                            treaty was concluded, and the peace present immediately given, by a loan from M. Bacri, the
                            Dey’s broker. Mr Donaldson, knowing that funds had been lodged in London to answer his
                            stipulations, engaged to make the payments in three or four months.
                        Colo. Humphreys had received advice, under date of the 30th of July, from the
                            Messrs Barings in London, to whom the funds had been remitted, that having made progress in
                            the sales of the United States’ stock, they should hold at his disposal the whole of the
                            value of 800,000 dollars, meaning to furnish by anticipation the value of that part, which
                            remained unsold, if the service of the United States required it. Colo. Humphreys counting
                            on the money as always ready after this period, sent Capt. OBrien from Lisbon to London in
                            the Brig Sophia to receive it. Owing to contrary winds, she did not leave Lisbon till the
                            24th of December. The other details relative to the pecuniary transactions appear in the
                            report of the Secretary of the Treasury.
                        
                        The disappointments in the pecuniary negociations put the treaty in jeopardy.
                            The Dey became impatient, and threatened to abandon it; and it was with extreme difficulty,
                            that it was prevented. Mr Barlow did not arrive at Alicante until February 1796, where he
                            proposed to wait the arrival of the funds: but after a little time his intelligence from
                            Algiers showing, that our affairs were in a most critical situation, he determined to go
                            thither immediately, with the hope of soothing the Dey. He arrived there the 5th of March.
                            They had before prolonged the time to the 8th of April for the payment of the stipulated
                            sums. On the 3rd of that month the Dey declared what should be his final determination, that
                            in eight days Mr Barlow and Mr Donaldson should leave Algiers; and if in 30 days after the
                            money was not paid, the treaty should be at an end, and his cruizers should bring in
                            American vessels. Under these circumstances, and as the last hope of saving the treaty, they
                            were induced to offer the present of a frigate. This fortunately succeeded. For the
                            particulars of this transaction, the Secretary begs leave to refer the President to the
                            enclosed letter from Messrs Barlow and Donaldson.
                        Colo. Humphreys not deeming himself authorized to confirm this promise of a
                            frigate, refered the matter to the Executive of the United States: and for this end
                            dispatched Captain OBrien in the brig Sophia to America. There was evidently no
                            alternative; and the promise was confirmed. The frigate is now building in Portsmouth, New Hampshire, and is expected to be
                            finished in the spring. Capt. OBrien returned to Lisbon, where he arrived on the  of July. Colo. Humphreys had advantageously
                            negociated bills on London for 225,000 dollars. This sum was embarked on board the Sophia,
                            and on the 4th of August Capt. OBrien set sail for Algiers. He has not since been heard of:
                            and there is room to fear, that some misfortune has befallen him. The money was insured at a
                            small premium against the dangers of the seas. Against all risks they demanded so high a
                            premium as Colo. Humphreys judged it inexpedient to give, seeing the Sophia was a vessel of
                            the United States, having a special passport from the President, as well as a passport in
                            the turkish language under the seal of the Dey of Algiers.
                        Such arrangements have been made by Mr Barlow and Mr Donaldson with the house
                            of the Messrs Bacri at Algiers and Leghorn, as will doubtless ensure the payment of the
                            400,000 dollars, orginally expected from the latter place, and the same house have become
                            engaged to the Dey and regency for the residue of the money, due as the price of peace,
                            without which he would not agree to the redemption of the captives. The Secretary of the
                            Treasury estimates these further sums to be provided, to fulfil the terms of the treaty——
                        
                                                                                                                               
                        
                            
                        
                            255,759dollarsFor two years annuities to the Dey96,246To which are to be added the 10,000 sequins promised by Mr Barlow and Mr
                                Donaldson to Mr Bacri mentioned in their letter}18,000And the expenses of the captives performing quarantine at Marseilles and
                                transporting them to America, estimated by the Consul at Marseilles at about}6,500Dollars376,505On the 31st ult. I received a letter from Mr Barlow, dated the 12th of
                                July, informing that the agent Mr Famin, at Tunis, who had been recommended to him by
                                the French Consul Heculais, had concluded with the Dey of that Regency a truce for six
                                months from 15th day of June last, and this without any presents.
                        
                        
                            Timothy Pickering,
                            Secy of State
                            
                        
                     Enclosure
                                                
                            
                                Sir 
                                Algiers 5. April 1796
                            
                            After finishing our dispatches on the 3d instt to send by the Courier to
                                Tangier we found that the port was to be opened immediately. We therefore gave up that
                                mode of conveyance for a more direct and speedy one by way of Alicant. We have now what
                                we hope will be more agreeable news to announce to you. For two days past we have been
                                witnesses to a scene of as complete and poignant distress as can be imagined, arising
                                from the State of total dispair in which our Captives found themselves involved, and we
                                without the power of administering the least comfort or hope. The threat which we
                                mentioned to you in our last, of sending us away, had been reiterated with every mark of
                                a fixed and final decision. And the Dey went so far as to declare that after the thirty
                                days, if the money did not come, he never would be at peace with the Americans.
                            
                            Baccry the Jew, who has as much art in this sort of management as any man
                                we ever knew, who has more influence with the Dey than all the Regency put together, and
                                who alone has been able to soothe his impatience on this subject for three months past,
                                now seemed unable to make the least impression. And the Dey finally forbade him, under
                                pain of his highest displeasure, to speak to him any more about the Americans. His
                                cruisers are now out, and for some days past he has been occupied with his new war
                                against the Danes. Three days ago the Danish prizes began to come in, and it was thought
                                that this circumstance might put him in good humour, so that the Jew might find a chance
                                of renewing our subject in some shape or other. And we instructed the Jew, that if he
                                could engage him in conversation on his cruisers and prizes; he might offer him a new
                                Amercan built ship of 20 guns which should sail very fast, to be presented to his
                                daughter, on condition that he would wait six months longer for our money. The Jew
                                observed that we had better say a Ship of 24 guns, to which we agreed. After seeing him
                                three or four times yesterday under pretences of other business, without being able to
                                touch upon this, he went this morning and succeeded. The novelty of the proposition
                                gained the Dey’s attention for a moment, and he consented to see us on the subject. But
                                he told the Jew to tell us that it must be a ship of 36 guns, or he would not listen to
                                the proposition. We were convinced that we ought not to hesitate a moment. We
                                accordingly went and consented to his demand, and he has agreed to let every thing
                                remain as it is for the term of three months from this day. But desired us to remember
                                that not a single day beyond that will be allowed on any account.
                            
                            We consider the business as now settled on this footing, and it is the best
                                ground we could possibly place it upon. You still have it in your power to say peace or
                                no peace, you have an alternative, in the other case you had none, but war was
                                inevitable, and there would have been no hope of peace during the reign of this Dey.
                            The guns are to be 8 pounders (English nines) 24 on the main deck, 8 on the
                                Quarter deck, and four on the Forecastle. The 12 last may be smaller. She ought to be
                                built long in proportion, and formed for sailing fast, a circumstance particularly
                                pleasing here. We think such a vessel fitted for sea may be delivered in America for
                                45,000 dollars. Then, as by the terms of the treaty we have to deliver a quantity of
                                long spars and other timber, this vessel will be a proper one to transport a cargo of
                                them to this place. And in this way a saving may be made of about 10,000 dollars in
                                freight.
                            In order to save the treaty thus far, which has been a subject of infinite
                                anxiety and vexation, we found it necessary some time ago to make an offer to the Jew of
                                ten thousand sequins (18,000 dollars) to be paid eventually if he succeeded, and to be
                                distributed by him at his discretion among such great officers of State as he thought
                                necessary and as much of it to be kept for himself as he could keep consistent with
                                success. The whole of this new arrangement will cost the United States about 53,000
                                dollars. We expect to incur blame, because it is impossible to give you a complete view
                                of the circumstances, but we are perfectly confident of having acted right.
                            
                            With regard to the transfer of the funds to this place, we believe it can
                                be done with the least difficulty through Leghorn. That is, to draw from that place on
                                London, Madrid, or Lisbon, as shall be most advantageous, perhaps on all Unless you can
                                ship a part in specie from Lisbon, which we believe would be the preferable mode for
                                such a sum as you can ship.
                            Mr Donaldson sails tomorrow for Leghorn, there to wait your orders on this
                                head. There is no time to be lost. you will be pleased to instruct him as soon as
                                possible; and let our measures from this time forward be effectual. we are obliged to
                                incur a considerable expense to get this letter to Allicante, we hope it will reach you
                                soon. we remain Sir, with great respect Your obt and very hume Servts
                            
                                Joel Barlow
                                Joseph Donaldson Junr
                                
                            
                        
                        
                    